Exhibit 10.5

AMENDMENT NO. SIX TO

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

THIS AMENDMENT NO. SIX (“Amendment”) to the Kindred Healthcare, Inc.
Supplemental Executive Retirement Plan (the “SERP”) is adopted effective
January 1, 2009.

Recitals

 

A. Kindred Healthcare, Inc., (the “Company”) maintains the SERP and has right to
amend the SERP pursuant to Section 5.4 thereof.

 

B. The Company now desires to amend the SERP, after operating it in good faith
compliance with Internal Revenue Code Section 409A since that Section’s
effective date, to comply in form with the final regulations under that Code
Section, effective January 1, 2009.

Amendments

1. Section 2.18 of the SERP hereby is amended so that as amended it shall read
in its entirety as follows:

 

  2.18 Termination of Employment. “Termination of Employment” means the date the
Company and the Participant reasonably anticipate that (i) the Participant will
not perform any further services for the Company or any other entity considered
a single employer with the Company under Section 414(b) or (c) of the Code
(together referred to herein as the “Employer”), or (ii) the level of bona fide
services performed after that date (as an employee or independent contractor,
except that service as a member of the board of directors of any Employer is not
counted unless termination benefits under this Plan are aggregated with benefits
under any other Employer plan or agreement in which the Participant also
participates as a director) will permanently decrease to less than 20% of the
average level of bona fide services performed over the previous 36 months (or if
shorter over the duration of service). The Participant will not be treated as
having a Termination of Employment while on military leave, sick leave or other
bona fide leave of absence if the leave does not exceed six months or, if
longer, the period during which the Participant has a reemployment right with
the corporation by statute or contract. If a bona fide leave of absence extends
beyond six months, a Termination of Employment will be deemed to occur on the
first day after the end of such six month period, or on the day after the
Participant’s statutory or contractual reemployment right lapses, if later. The
Committee will determine whether a Termination of Employment has occurred based
on all relevant facts and circumstances, in accordance with Treasury Regulation
§1.409A-1(h).

 

- 1 -



--------------------------------------------------------------------------------

2. Section 4.1 is hereby amended to refer to the prior calendar year as the
determination period for identifying specified employees.

3. Section 5.4(c) of the SERP hereby is amended so that as amended it shall read
in its entirety as follows:

 

  (c) Elimination of Non-Account-Based Deferred Compensation Arrangements. The
Company may, in its sole and complete discretion, terminate this Plan at any
time, provided, provided that (1) the termination is not made in the presence of
the downturn in the financial health of the Employer; (2) the Employer
terminates any and all other nonqualified deferred compensation plans or
arrangements that would be required to be aggregated with this Plan under Code
Section 409A and guidance issued thereunder; (3) no payments are made to any
Participant or Beneficiary under this Plan within 12 months after the effective
date of the Plan’s termination, except to the extent payments are otherwise due
hereunder; (4) all benefits are completely distributed within 24 months after
the effective date of the Plan’s termination; and (5) the Employer does not
adopt or maintain another plan or arrangement that would be required to be
aggregated with this Plan under Code Section 409A for a period of at least three
years after the date all necessary actions to terminate this Plan are made.

IN WITNESS WHEREOF, the Company has caused this Amendment No. Six to be executed
on the date first written above.

 

KINDRED HEALTHCARE, INC. By:   Richard E. Chapman Title:   Chief Administrative
and Information Officer, and Executive Vice President Date:   November 5, 2008

 

- 2 -